The jury’s verdict was supported by valid lines of reasoning and permissible inferences from the evidence at trial (see Cohen v Hallmark Cards, 45 NY2d 493, 499 [1978]), and was not against the weight of the evidence. Notwithstanding that defendants presented no direct evidence to contradict it, the jury was free to disbelieve plaintiffs testimony that she gave defendants notice of the defective door saddle that caused her to slip and fall (see PJI 1:37; Matter of Nowakowski, 2 NY2d 618, 622 [1957]). The jury could rationally have found plaintiffs testimony unbelievable in light of her admission that she never went to defendants’ management office to complain in person during the three months in which she claimed her telephoned complaints were being ignored and defendants’ evidence that they had responded to other, unrelated, complaints that plaintiff made in the same time period. Concur — Mazzarelli, J.P., Andrias, Saxe, Catterson and Acosta, JJ.